Per Ouriam. This suit was commenced before a justice of the peace to recover of appellee a penalty for obstructing an alleged highway. The record is quite large and shows a conflict of evidence upon the questions of fact, whether there had been a dedication and acceptance of the locus as a public highway. Two juries have found the issues for the defendant. The only complaint of the court’s action is in reference to the instructions given for him, but we do not discover in them any error serious enough to vitiate the judgment. It will therefore be affirmed. Judgment affirmed.